               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION


BAR K RANCH, LLC; MICHAEL                      Cause No. CV 19-6-BU-BMM
WALSH; FRED WALSH, and EILEEN                       Hon. Brian Morris
WHITE,

                  Plaintiffs,
      vs.

UNITED STATES OF AMERICA; STATE                    [PROPOSED]
OF MONTANA; et al.,                          ORDER TO VACATE ORDER

                  Defendants.


      IT IS HEREBY ORDERED THAT, based upon the Plaintiffs’ unopposed

motion and good cause appearing, the previous Order of this Court dated June 21

and its established deadlines are VACATED.

      DATED this 18th day of July, 2019.
